Citation Nr: 0812546	
Decision Date: 04/15/08    Archive Date: 05/01/08

DOCKET NO.  05-17 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho



THE ISSUE

Entitlement to a rating higher than 40 percent for 
intervertebral disc syndrome of the lumbar spine.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
September 1985 to March 1987, and from November 1987 to 
February 1991.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in September 2004 of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

In April 2007, the Board remanded the case for additional 
development.  As the requested development has been 
completed, no further action is necessary to comply with the 
Board's remand directives.  Stegall v. West, 11 Vet. App. 268 
(1998).

In the remand of April 2007, the Board referred an unresolved 
issue with the Boise RO for reimbursement of air travel from 
San Francisco, where she had her surgery at the San Francisco 
VAMC, to her home of record in Texas.  The Board remand also 
referred the issue of an extension of the period of 
convalescence beyond two months following surgery in April 
2006.  These issues are again referred to the RO for 
appropriate action.


FINDING OF FACT

The veteran's intervertebral disc syndrome of the lumbar 
spine is manifested by chronic low back pain, limitation of 
motion, and mild neurological deficit in the left lower 
extremity; neither unfavorable ankylosis of the lumbar spine 
or incapacitating episodes of intervertebral disc syndrome of 
a total duration of at least 6 weeks during the past 12 
months are shown. 




CONCLUSION OF LAW

The schedular criteria for a rating higher than 40 percent 
for intervertebral disc syndrome of the lumbar spine have not 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 
2007); 38 C.F.R. §§ 4.40. 4.45, 4.59, 4.71a, 4.124a, 
Diagnostic Codes 5242, 5243, 8520 (2007). 


Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate the claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  

Also, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in May 2004, and April 2007.  The notice 
included the type of evidence needed to substantiate the 
claim for increase, namely, evidence indicating an increase 
in severity and the effect that worsening has on the 
claimant's employment and daily life.  The veteran was also 
notified that VA would obtain service records, VA records, 
and records of other Federal agencies and that she could 
submit private medical records or authorize VA to obtain 
private medical records on her behalf.  The veteran was asked 
to submit any evidence that would include that in her 
possession.  The notice included the provisions for degree of 
disability assignable and for the effective date of the 
claim.  

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the 
elements of the claim); and of Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008) (evidence demonstrating a worsening or 
increase in severity of a disability and the effect that 
worsening has on employment and daily life, except general 
notice of the criteria of the Diagnostic Code under which the 
claimant is rated, which consists of a specific measurement 
or test result). 

To the extent that the VCAA notice was provided after the 
initial adjudication, the timing of the notice did not comply 
with the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided substantial content-complying VCAA notice the 
claim was readjudicated as evidenced by the supplemental 
statement of the case, dated in December 2007.  Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured 
by adequate VCAA notice and subsequent readjudication without 
resorting to prejudicial error analysis.).

To the extent that the VCAA notice did not include the 
Diagnostic Code under which the claimant was rated and 
general notice of the criteria, which consists of a specific 
measurement or test results, at this stage of the appeal, 
when the veteran already has notice of the pertinent 
Diagnostic Code and rating criteria as provided in the 
statement of the case, there is no reasonable possibility 
that further notice of the exact same information would aid 
in substantiating the claim.  As the content error did not 
affect the essential fairness of the adjudication of the 
claim for increase, the presumption of prejudicial error as 
to the content error in the VCAA notice is rebutted.  Wensch 
v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with 
the VCAA is not required if no reasonable possibility exists 
that any notice or assistance would aid the appellant in 
substantiating the claim); Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007); Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

To the extent that notice of the degree of disability 
assignable and the provision for effective dates were 
provided after the initial adjudication, as the claim for an 
increased rating is denied, no disability rating or effective 
date can be assigned as a matter of law and therefore there 
is no possibility of any prejudice to the veteran with 
respect to the content error.  Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007).


Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The veteran was afforded VA 
examinations in May 2004 and October 2007.  As the veteran 
has not identified any additional evidence pertinent to her 
claim, not already of record, and as there are no additional 
records to obtain, the Board concludes that the duty-to-
assist provisions of the VCAA have been complied with.


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

During service, the veteran injured her back. 

In a rating decision in July 1994, the RO granted service 
connection for degenerative joint disease of the lumbar spine 
and assigned a 20 percent disability rating under Diagnostic 
Code 5292.  

By rating decision in April 1996, the RO increased the 
disability rating to 40 percent, effective January 1996.  

In April 2004, the veteran filed the current claim for 
increase.  By a rating decision dated in September 2004, the 
RO denied the claim for an increased rating under Diagnostic 
Coded 5243. 

On VA examination in May 2004, the veteran complained of 
continuous dull pain that radiated to the buttocks and 
stiffness, which she described as 5 to 7 out of 10.  She 
related a poking sensation in her right lower back that 
worsened with cold or rainy weather.  



The veteran indicated that she was working approximately 6 
hours a day as an office manager.  She reported being able to 
slowly walk up to a mile on very level ground.  The veteran 
denied being able to bend, bike, ski, do housework, or lift 
more than 5 pounds.  She related difficulty sitting in car 
longer than an hour and a half.

On examination, the lumbar spine had forward flexion to 35 
degrees with marked muscle spasm and onset of pain at 25 
degrees, extension was approximately 4 degrees with pain, 
left lateral flexion was to 8 degrees, right lateral flexion 
was to 10 degrees, and left and right lateral rotation were 
to 15 degrees.  The veteran could walk on her toes without 
difficulty, but had difficulty walking on her heels.  The 
straight leg raising was positive at 75 degrees.  X-rays 
revealed degenerative changes over the entire lumbar spine, 
especially at L4-5.  The assessment was severe degenerative 
disc disease with no real evidence of radiculopathy.    

In August 2004, the bilateral lower extremity strength was 
within normal limits, the reflexes were normal, and there was 
no muscle atrophy.  The veteran was able to stand on heels 
and toes.  

In November 2004, a MRI was negative for stenosis or 
foraminal narrowing, however, there was disc material 
abutting the left nerve root with no evidence of denervation. 

In November 2004, a private physician reported that previous 
attempts to treat the veteran's back pain with medication, 
injections, chiropractic care and physical therapy had failed 
to provide any significant relief.  The physician noted that 
the veteran's complaints of lower extremity pain were 
consistent with the L5 dermatone.    

In December 2004, a MRI revealed severe degenerative disc 
disease at L4-5, combined with mild bilateral facet 
osteoarthritic changes in a mild degree of bilateral lateral 
recess stenosis without definite mass effect on the 
traversing L5 nerve roots at L5-S1.  

VA records disclose that in March 2005 flexion of the lumbar 
spine was to 20 degrees and extension was to 10 degrees.  The 
veteran complained of left lower extremity numbness and pain.  
Strength was 5 out of 5, reflexes were 1-2+, except for the 
left Achilles reflex which was hypoactive.  In May 2005, on a 
neurological consultation for radicular pain, strength was 5 
out of 5, sensation in the lower extremities was intact, 
muscle tone was normal, reflexes were 2+ at the patella, but 
trace at the Achilles.  

In a statement in May 2005, the veteran complained of daily 
unrelenting pain in her lower back with episodes of severe 
pain becoming more frequent.  She stated that in order to 
continue working, she would have to take pain medication 
throughout the work day.  

In October 2005, the veteran presented to the emergency room 
with complaints of low back pain, sleep impairment, and the 
inability to perform daily activities.  The diagnostic 
impression was acute chronic low back pain.  She was 
prescribed medication after which she was discharged home.    

In April 2006, the veteran had disc replacement surgery.  

In a statement in April 2006, the veteran's treating 
physician indicated that despite undergoing disc replacement 
surgery, her degenerative disc disease was a progressive 
condition that would slowly worsen and that the veteran would 
continue to have mobility issues and problems with activity 
and prolonged sitting.

In May 2006, an  X-ray revealed the prior surgery with an 
artificial spacer between L4-L5 and a narrowed disc at L5-S1.  
The alignment appeared satisfactory.

In October 2006, the veteran stated that after her surgery 
she complained of more back pain.  

On VA examination in October 2007, the veteran stated that 
immediately following disc replacement surgery, she 
experienced numbness down the left leg. She also complained 
of severe constant pain in the lower back that radiated to 
the left thigh, along with stiffness, fatigue, decreased 
motion, weakness, and spasms.  The veteran described the pain 
as acute and as 8 out of 10.  The symptoms were aggravated by 
movement, weight bearing and remaining in a position for an 
extended period of time.  Treatment consisted of morphine and 
intervertebral steroid injections.  She had been advised that 
if the treatment failed, she would be strongly recommended 
undergoing fusion of the lower vertebra.  The veteran stated 
that in the preceding year she experienced 12 incapacitating 
episodes lasting approximately 48 hours.  The veteran denied 
being able to walk more than a few yards and used a cane for 
ambulation.  The veteran stated that she continued to be 
employed and had lost 2 weeks of work in the preceding year.   
Her back condition had also resulted in increased tardiness 
and absenteeism, decreased concentration and mobility, and 
problems lifting.  

On examination, motor strength was 5 out of 5 throughout.  
The paraspinal muscles were slightly tender to very deep 
palpitation only on the left side.  The examiner noted pain 
on motion and muscle spasms severe enough to cause abnormal 
gait or abnormal spine contour.  The veteran's gait was 
antalgic.  Knee jerk was 2+ on the left, and 1+ on the right.  
Ankle jerk was 2+ on the left and 0 on the right.  There was 
no atrophy, abnormal muscle tone, guarding, tenderness or 
weakness.  The examiner found ankylosis in part of the 
thorocolumbar spine and noted indications of unfavorable 
ankylosis in the form of neurologic symptoms due to nerve 
root stretching.  Flexion was to 30 degrees with onset of 
pain at 10 degrees and additional limitation of motion on 
repetitive use.  Extension was to 10 degrees with additional 
limitation of motion on repetitive use due to pain.  Lateral 
flexion on the right and the left was to 20 degrees with pain 
at 15 degrees, and lateral rotation to the left and the right 
was to 30 degrees.  Leasegue's sign was negative.  

General Rating Principles

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  



The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Degenerative arthritis, established by X-ray findings, will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint or joints 
involved.  38 C.F.R. § 4.71a; Diagnostic Code 5003.  

Rating factors for a disability of the musculoskeletal system 
included functional loss due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. §§ 
4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Also 
with any form of arthritis, painful motion is factor to be 
considered.  38 C.F.R. § 4.59.

Effective September 26, 2003, the schedule for rating spine 
disabilities was changed to provide for the evaluation of all 
spine disabilities under either a General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method   results in the higher 
evaluation. 

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. 
App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Analysis 

Under the General Rating Formula for Diseases and Injuries of 
the Spine, the criterion for the next higher rating, 50 
percent, under Diagnostic Code 5242, based on limitation of 
motion with or without pain, is unfavorable ankylosis of the 
entire thoracolumbar spine.  Although on VA examination in 
November 2004, the examiner found ankylosis of part of the 
thorocolumbar spine, unfavorable ankylosis of the entire 
thoracolumbar spine was not noted.  Therefore, the criterion 
for the next higher rating based on limitation of motion has 
not been shown.

Also, under the General Rating Formula for Diseases and 
Injuries of the Spine, any associated objective neurologic 
abnormality is separately rated under the appropriated 
diagnostic code. 

To the extent that the veteran's low back disability has 
neurological manifestations, the Board notes that the veteran 
is already in receipt of a separate compensable rating for 
left-sided radiculopathy under 38 C.F.R. § 4.124a, Diagnostic 
Code 8520.

As for the right lower extremity, the evidence shows that 
prior to and post- disc replacement surgery in April 2006, 
lower extremity strength was within normal limits and there 
was no muscle atrophy.  The veteran was able to stand on 
heels and toes despite some difficulty walking on her heels 
in May 2004.  She had 1-2+ reflexes, except for the left 
Achilles reflex which was hypoactive.  In light of the 
essentially normal findings, the absence objective evidence 
of motor or sensory loss, in the Board's view, these findings 
overall do not warrant a compensable rating under pertinent 
neurologic criteria for the right lower extremity under 38 
C.F.R. § 4.124a, Diagnostic Code 8520.

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, the criteria for the next 
higher rating, 60 percent, under Diagnostic Code 5243, are 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  An incapacitating 
episode is defined as a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  38 
C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).  Although on 
VA examination in October 2007, the veteran reported that in 
the preceding year she experienced 12 incapacitating episodes 
lasting approximately 48 hours, and she related missing 2 
weeks of work as a result of her back disability, there are 
no findings that the veteran experienced any incapacitating 
episodes resulting from intervertebral disc syndrome of at 
least six weeks during the past year. 

Additionally, the medical evidence, to include the clinical 
treatment reports before and after the disc replacement 
surgery contain no objective medical evidence of 
incapacitating episodes for which a physician has prescribed 
the veteran bed rest for her lumbar spine disability at any 
time.  For this reason the criteria for the next higher 
rating based on incapacitating episodes of intervertebral 
disc syndrome have not been met. 

Also there is no objective evidence to demonstrate that pain 
on use or during flare-ups results in additional functional 
limitation to the extent that there is unfavorable ankylosis 
of the entire thoracolumbar spine.  38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  It is noted 
that in reporting the range of motion study results, the VA 
examiners in May 2004 and October 2007 took into account 
painful motion.

For the above reasons, the preponderance of the evidence is 
against the claim, and the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

A rating higher than 40 percent for intervertebral disc 
syndrome of the lumbar spine is denied.


____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


